Citation Nr: 0829385	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  98-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for degenerative arthritis of 
the lumbar spine since August 2, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 
10 percent evaluation, effective August 2, 1996.

The veteran relocated to Virginia and jurisdiction of her 
claim was assumed by the RO in Roanoke, Virginia.  
Subsequently, in December 2002, that RO granted a 20 percent 
evaluation for degenerative arthritis of the lumbar spine as 
of August 2, 1996.  The veteran has argued she warrants an 
evaluation in excess of 20 percent.

The Board remanded this claim in March 2000 and November 2003 
for additional development and adjudicative action.  In a May 
2005 decision, the Board determined that an initial 
evaluation in excess of 20 percent for degenerative arthritis 
of the lumbar spine was not warranted.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2007 Memorandum 
Decision, the Court vacated the Board's decision and remanded 
it for the Board to explain in more detail its application of 
the holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT
 
1.  Degenerative arthritis of the lumbar spine has not been 
manifested by a severe limitation of lumbar motion; a severe 
lumbar strain with listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in standing position, a loss of lateral 
motion, or by abnormal mobility on forced motion.
 
2.  Degenerative arthritis of the lumbar spine has not been 
manifested by a severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief; by a limitation of 
forward thoracolumbar flexion to 30 degrees or less; or by 
favorable thoracolumbar ankylosis.


CONCLUSION OF LAW
 
The criteria for an initial evaluation in excess of 
20 percent at any time since August 2, 1996, for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235 to 5243 
(2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective 
date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Indeed, in the Court's 
Memorandum Decision, it determined the veteran was not 
entitled to VCAA-compliant notice.  See slip op. opinion, 
pages 2-3.  
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording three VA 
examinations during the course of her appeal.  The claimant 
was provided the opportunity to present additional pertinent 
evidence, including following the Court's December 2007 
remand.  See March 25, 2008, letter from the Board to the 
appellant.  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication, or prejudices the appellant.  
 
Analysis
 
As noted in the Introduction, in the October 1997 rating 
decision on appeal, the RO granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 
10 percent evaluation, effective August 2, 1996.  She 
appealed and in a December 2002 rating decision, the RO 
awarded a 20 percent evaluation, effective August 2, 1996.  
The veteran has argued she warrants an evaluation in excess 
of 20 percent.  
 
The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran was notified of the September 2002 change 
in the criteria in a December 2002 rating decision and a 
December 2002 supplemental statement of the case.  She was 
notified of the September 2003 change in the criteria in a 
February 2005 supplemental statement of the case.  
Accordingly, adjudication of her claim may go forward.  See 
Bernard v.  Brown, 4 Vet. App. 384, 393 (1993).
 
Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a severe limitation of lumbar motion 
warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.
 
Prior to September 23, 2002, the rating schedule for an 
intervertebral disc syndrome, provided for a 40 percent 
rating for a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  A 60 percent rating was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  
Id.   
 
Prior to September 26, 2003, the rating schedule for a 
lumbosacral strain provided for a 40 percent rating for a 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.
 
New Regulations Effective September 23, 2002, an 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.
 
With incapacitating episodes having a total duration of at 
least four weeks during the past 12 months, a 40 percent 
rating is warranted, while a 20 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).
 
Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a.
 
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.
 
In the Board's May 2005 decision, it had stated the 
following, in part: 
 
In light of Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Board will 
apply the old criteria for rating spine 
disorders to the pre-September 26, 2003, 
time period and the new rating criteria 
for evaluating spinal disorders to the 
term beginning on September 26, 2003.
 
In the Court's December 2007 Memorandum Decision, it noted 
the Board's wording above and stated the following, in part:
 
Contrary to the Board's analysis, Kuzma 
does not compel such a result.  
 
The decision of the U.S. Court of Appeals 
for the Federal Circuit in Kuzma rested 
principally on Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994).  See Kuzma, 
341 F.3d at 1328.  In Landgraf, the 
Supreme Court explained that 
"'congressional enactments and 
administrative rules will not be 
construed to have retroactive effect 
unless their language requires this 
result.'"  Landgraf, 511 U.S. at 264 
(quoting Bowen v. Georgetown Univ. Hosp., 
488  U.S. 204, 208 (1988)).  Therefore, 
when a veteran's claim implicates a 
statute or regulation enacted during the 
pendency of that claim, VA's first task 
is to determine whether the statute or 
regulation expressly speaks to its 
temporal reach.  See id. at 280.  
"Where, however, the statute [or 
regulation] contains no such express 
command, [VA] must determine whether the 
new statute [or regulation] would have 
retroactive effect."  Id.   If the 
statute does not have retroactive effect, 
VA must "'apply the law in effect at the 
time it renders its decision.'"  Id. at 
264 (citation omitted).  
 
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent throughout the 
appeal period.  Addressing the holding in Kuzma, the Board 
finds that neither the old nor the new criteria provide a 
basis to award this veteran an initial evaluation in excess 
of 20 percent at any time.  Thus, any change in the 
regulation that occurred during the appeal period does not 
have a "retroactive effect" in this case.  The rationale 
that an initial evaluation in excess of 20 percent is not 
warranted no matter which criteria is applied is explained 
below.  
 
If applying the criteria under Diagnostic Code 5292, which 
addresses limitation of lumbar motion, the preponderance of 
the evidence is against a finding that she has severe 
limitation of lumbar motion.  While not stated under the 
former criteria, the normal range of motion of the lumbar 
spine is 90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation.  38 C.F.R. § 4.71a.  An 
August  1997 VA examination report shows the veteran had 
90 degrees of flexion, 25 degrees of extension, and 
30 degrees of lateral deviation (lateral flexion) in both 
directions and lateral rotation in both directions.  Thus, 
she lacked 5 degrees of extension-otherwise, she had full 
flexion, full rotation, and full lateral flexion.  Such 
ranges of motion do not establish a severe limitation of 
lumbar motion.
 
At a January 2002 VA examination the veteran demonstrated 
flexion to 95 degrees.  Extension was to 35 degrees.  Lateral 
deviation was to 40 degrees in both directions, and lateral 
rotation was to 35 degrees in both directions.  The examiner 
noted she had pain with each of these ranges of motion, but 
all ranges of motion were better than normal.  Such cannot 
constitute severe limitation of lumbar motion.
 
At the May 2004 VA examination, the veteran had 80 degrees of 
flexion with pain beginning at 45 degrees.  Extension was to 
20 degrees.  Left lateral flexion was to 30 degrees with 
right lateral flexion to 20 degrees.  Left lateral rotation 
was to 30 degrees with right lateral rotation to 20 degrees.  
While pain began at 45 degrees with flexion, the veteran was 
able to flex to 35 degrees beyond that range.  Nevertheless, 
even if the Board assumes that lumbar flexion was limited to 
45 degrees, the preponderance of the evidence is against a 
finding that the range of lumbar motion, which is not limited 
to simply flexion, is severely limited.  Therefore, no more 
than a 20 percent evaluation would be warranted under 
Diagnostic Code 5292.
 
If applying the criteria under Diagnostic Code 5293, the 
Board finds this Diagnostic Code does not assist the veteran 
in obtaining an evaluation in excess of 20 percent.  
Specifically, it must be noted that while the veteran claims 
that she has a neurological deficit associated with her 
diagnosis of degenerative disc disease of the lumbar spine 
(which was diagnosed in service but has not been diagnosed 
since discharge from service), no medical professional has 
substantiated such allegation.  In fact, every examiner who 
has specifically examined the veteran for purposes of 
determining whether she has neurological deficit has found no 
such deficit.  For example, in the September 1997 VA 
examination report, the examiner stated that deep tendon 
reflexes were positive and equal, bilaterally.  Straight leg 
raising was negative, bilaterally.  In a January 2002 VA 
examination report, the examiner, after examining the 
veteran, stated "[I d]o not feel [this] patient has a 
radicular component."  A separate January 2002 VA 
examination report shows that examiner stated that 
neurological evaluation demonstrated motor function to be 
within normal limits, as were sensory and reflexes.  
 
A May 2004 VA examination report shows the examiner found 
that sensation to light touch was intact from the sacral area 
through the toes.  There was no atrophy in the veteran's 
lower extremities.  Strength was 5/5 in both lower 
extremities, and muscle tone was good.  The examiner had the 
veteran undergo an electromyography test, which study was 
normal.  The electromyography report shows the following 
conclusion: "There is no evidence of peripheral neuropathy 
and no evidence of lumbar radiculopathy."  
 
Thus, because of the lack of any neurological component to 
the veteran's service-connected disability, the Board finds 
that an evaluation under either the old or the new Diagnostic 
Code for an intervertebral disc syndrome would be 
inappropriate, as there is no objective evidence of any 
symptoms of sciatic neuropathy, or incapacitating episodes as 
that term is defined by regulation.  
 
If applying the criteria under Diagnostic Code 5295, the 
preponderance of the evidence is against a finding that the 
veteran has a severe lumbosacral strain.  In the January 2002 
VA examination report, the examiner stated the veteran had 
normal posturing, a normal gait pattern, and that the veteran 
ambulated with no limp.  In the May 2004 VA examination 
report, the examiner stated the muscles of the thoracolumbar 
spine were symmetrical, the posture was erect, gait was 
normal, there was no evidence of curvatures, and that 
movement was smooth.  Thus, there is no evidence of listing 
of the whole spine to opposite side or positive Goldthwaite's 
sign.  Additionally, given her ability to flex to at least 
80 degrees throughout the appeal period is evidence against 
marked limitation in forward bending or loss of lateral 
motion.  As the evidence is otherwise against finding that 
her low back disorder was accurately characterized as 
equivalent to a severe lumbosacral sprain, a rating in excess 
of 20 percent under Diagnostic Code 5295 is not warranted.  
 
If the Board applies the criteria in effect as of September 
2002, an initial evaluation in excess of 20 percent is also 
not warranted.  In her brief to the Court, the appellant 
seems to argue that she warrants a higher evaluation under 
the amended criteria for an intervertebral disc syndrome, 
which involves evaluating the disability based upon 
incapacitating episodes.  As there is no competent evidence 
in the record that the veteran has periods of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician, consideration under Diagnostic Code 5243 is not 
appropriate.  Even the veteran has not attempted to assert 
that her flare-ups involve bed rest prescribed by a 
physician.  Thus, consideration of the criteria under 
Diagnostic Code 5243 is not warranted.
 
If the Board applies the criteria in effect as of September 
2003, an initial evaluation in excess of 20 percent is also 
not warranted.  In order to warrant a rating in excess of 
20 percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
veteran's low back disability is productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or productive of ankylosis in the thoracolumbar spine. 
 At the September 1997 VA examination, her flexion was to 
90 degrees.  At the January 2002 VA examination, her flexion 
was to 95 degrees.  The examiner made a specific finding the 
veteran did not have ankylosis of the spinal area.  Finally, 
at the May 2004 VA examination, the veteran had 80 degrees of 
flexion, but pain began at 45 degrees.  Thus, even assuming 
that flexion was limited to 45 degrees, an initial evaluation 
in excess of 20 percent would not be warranted under 
Diagnostic Code 5237.  
 
As already explained in detail above, because the veteran 
does not have any objective neurological pathology, there is 
no need to apply the criteria for evaluating neurological 
symptoms.  
 
In considering the holding in DeLuca v. Brown, 8 Vet.App. 202 
(1995), the evidence of record demonstrates that the veteran 
has exhibited, at times, limited lumbar motion when examined, 
as well as lower back tenderness, complaints of pain, and 
some weakness on one occasion.  The veteran's symptoms are 
supported by x-ray studies, which demonstrate degenerative 
changes in the lower spine.  The Board finds that even when 
her complaints of pain are considered, the veteran has 
retained substantial lumbar motion, exhibiting flexion from 
90 to 95 degrees; extension from 25 to 35 degrees; lateral 
flexion from 30 to 40 degrees; and rotation from 30 to 35 
degrees, with pain evident only at the extremes of motion.  
In addition, she has consistently demonstrated a normal gait 
without incoordination.  While she demonstrated some weakness 
at her January 2002 orthopedic examination, at other times 
(including at her January 2002 neurologic examination) she 
has demonstrated full strength.  The record also shows that 
while she experiences occasional flare ups, she is able to 
treat her exacerbations with just Motrin and the application 
of heat.  
 
At the May 2004 VA examination, the veteran reported she was 
able to perform all activities of daily living 
independently.  She had objective evidence of pain, but 
strength in the lower extremities was 5/5, there was "no 
atrophy" in the lower extremities, and muscle strength was 
good.  These findings are made close to eight years after 
service connection was granted, and yet she still has full 
strength in her lower extremities with no atrophy and good 
muscle tone to show evidence of disuse of the lower half of 
her body.  Although the veteran reports experiencing flare-
ups, those episodes occur infrequently (twice each month), 
last only up to three days, and are apparently treated 
adequately with Motrin and heat pads.  Even when functional 
impairment due to pain is considered, the evidence of record 
clearly shows that the limitation in the veteran's range of 
spine motion does not even remotely approximate the criteria 
for an evaluation higher than 20 percent, even recognizing 
her limitation of lumbar motion has decreased during the 
appeal period.  While it has decreased, it is not severely 
limited, whether applying the old or the new criteria.  In 
the Board's opinion, even when the veteran's complaints of 
pain, tenderness and weakness are considered, the functional 
impairment associated with her limitation in her range of 
lumbar motion cannot be characterized as severe.  DeLuca.  
Finally, it must be noted that the new criteria provide that 
the rating criteria are controlling whether with or without 
lumbar pain, stiffness, or spinal aching.   
 
Thus, as shown above, whether the Board applies the old or 
the new criteria during the appeal period, the preponderance 
of the evidence is against an initial evaluation in excess of 
20 percent for degenerative arthritis of the lumbar spine.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson.
 
The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not required frequent hospitalization for 
her low back disability and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
 However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.
 
 
ORDER
 
An initial evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


